Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 1 of 8 Page ID #:31341



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Laura N. Diamond (Cal. Bar. No. 185062)
         Rachel Leach (D.C. Bar No. 1047683)
     5   256 South Occidental Boulevard
     6   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     7   Facsimile: (213) 386-9484
     8   Email:pschey@centerforhumanrights.org
               crholguin@centerforhumanrights.org
     9         ldiamond@centerforhumanrights.org
    10         rleach@centerforhumanrights.org
    11   Listing continues on next page
    12   Attorneys for Plaintiffs
    13
    14                          UNITED STATES DISTRICT COURT
    15                         CENTRAL DISTRICT OF CALIFORNIA
    16                                    WESTERN DIVISION
    17
    18   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    19                    Plaintiffs,               JOINT STATUS REPORT
    20
               v.                                   Hearing: None set
    21
         William Barr, Attorney General of the      [HON. DOLLY M. GEE]
    22   United States, et al.,
    23
                          Defendants.
    24
    25
    26
    27
    28

                                                                          JOINT STATUS REPORT
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 2 of 8 Page ID #:31342



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10
         Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12
         Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com
    14
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
    16   Shaila Rahman
         51 West 52nd Street
    17   New York, NY 10019-6142
    18   Telephone: 212/506-3753
         Email: eechtman@orrick.com, sdiwan@orrick.com
    19
    20   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   PUBLIC INTEREST LAW FIRM
    22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    23   Annette Kirkham (Cal. Bar No. 217958)
    24   4 North Second Street, Suite 1300
         San Jose, CA 95113
    25   Telephone: (408) 280-2437
    26   Email: jenniferk@lawfoundation.org,
         kate.manning@lawfoundation.org
    27   annettek@lawfoundation.org
    28

                                                                        JOINT STATUS REPORT
                                             -i-                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 3 of 8 Page ID #:31343



     1                                    Joint Status Report
     2
               On June 26, 2019, Plaintiffs filed an Ex Parte Application for a Temporary
     3
     4   Restraining Order and an Order to Show Cause Why a Preliminary Injunction and

     5   Contempt Order Should Not Issue (“Ex Parte Application”). [Doc. # 572.] 1
     6
               On June 27, 2019, Defendants filed an Opposition, wherein they requested
     7
     8   that the Court deny the request for a temporary restraining order, and set a schedule
     9   for briefing these issues that provided Defendants with a full and fair opportunity to
    10
         respond to the allegations that Plaintiffs lodged against them, or to order the parties
    11
    12   to engage in an expedited mediation process in front of the Monitor to address
    13   Plaintiffs’ concerns. Opposition at 5–6 [Doc. # 574.]
    14
               On June 28, 2019, this Court issued its In Chambers - Order re Plaintiffs’ Ex
    15
    16   Parte Application for a Temporary Restraining Order and an Order to Show Cause
    17   Why a Preliminary Injunction and Contempt Order Should Not Issue (“June 28,
    18
         2019 Order”). [Doc. # 576.] The June 28, 2019 Order refers the issues in the Ex
    19
    20   Parte Application for expedited mediation before the Flores Monitor. Id. at 3. The
    21   Order also required that by July 12, 2019, the parties shall file a joint status report
    22
    23
    24
    25   1
           Class Counsel is fully aware that the Monitor has actively and effectively engaged
    26   with Class Counsel, the Juvenile Coordinators, and with this Court, to establish and
         facilitate an expeditious process for the resolution of myriad disputes that have
    27   arisen since her appointment. The statement in the Ex Parte App. at 5 [Doc. # 572],
    28   discussed in footnote 2 of the Court’s June 28, 2019 Order, was inadvertently
         included in the Ex Parte Application and is hereby withdrawn.
                                                                                    JOINT STATUS REPORT
                                                   -1-                            CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 4 of 8 Page ID #:31344



     1   “regarding their mediation efforts and what has been done to address post haste the
     2
         conditions described in the Ex Parte Application.” Id.
     3
     4          Further, on July 8, 2019, the Court issued an order by agreement of the

     5   parties authorizing the appointment of Dr. Wise as the Monitor’s expert. [Doc. #
     6
         591.] The Notice sets the following terms and conditions of Dr. Wise’s
     7
     8   appointment:
     9          [T]he Expert will consult with and assist the Monitor in assessing child
    10
                health and safety conditions in facilities operated by Customs and Border
    11
    12          Protection (CBP) and Office of Refugee Resettlement (ORR). The Expert
    13          will advise the Monitor on any remedial steps necessary to bring the
    14
                conditions of custody and systems of child health care into compliance with
    15
    16          the law and the Flores Settlement Agreement (FSA).
    17          The Expert will assess the health conditions of minors in custody of CBP and
    18
                ORR and will, among other things, review and assess demographic and
    19
    20          programmatic data, standards and protocols for child health and safety, and
    21          medical records of children in custody of CBP and ORR. The Expert will
    22
                conduct facility inspections, interviews with children and parents in the
    23
    24          custody of CBP and ORR, and meet with responsible Department of
    25          Homeland Security and Department of Health and Human Services officials
    26
                and relevant experts and professional organizations.
    27
    28   Id. at 2.

                                                   2                              JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 5 of 8 Page ID #:31345



     1         On July 10, 2019, the parties engaged in good faith mediation conducted by
     2
         the Monitor. Dr. Wise was present after conducting his first visit to the Rio Grande
     3
     4   Valley (RGV) Sector. Present for Plaintiffs were counsel for Plaintiffs and certain

     5   of Plaintiffs’ experts. Present on behalf of Defendants were Defendants’ counsel,
     6
         Dr. David Tarantino, CBP’s Senior Medical Advisor, Henry Moak, CBP’s Juvenile
     7
     8   Coordinator, and representatives from CBP and from U.S. Border Patrol.
     9         At that mediation, the parties and the Monitor agreed that on or before
    10
         August 15, 2019, Dr. Wise will submit to Class Counsel, Defendants’ counsel, and
    11
    12   the Monitor a draft report of his findings and recommendations; on or before
    13   August 22, 2019, Plaintiffs and Defendants will provide to the Monitor their
    14
         objections to or comments regarding Dr. Wise’s draft report and recommendations,
    15
    16   if any; by August 29, 2019, Dr. Wise will submit to the Monitor his report and
    17   recommendations taking into account the comments of the parties as appropriate,
    18
         and the Monitor will promptly provide copies to Class Counsel and Defendants’
    19
    20   counsel. The parties and the Monitor agreed to reconvene in mediation
    21   approximately one week after Dr. Wise’s report and recommendations are provided
    22
         to the Monitor.
    23
    24         The parties agree that the ongoing mediation discussions will cover all topics
    25   raised in Plaintiffs Ex Parte Application, including medical care, conditions of
    26
         custody for class members in the RGV and El Paso Sectors, the duration of custody
    27
    28   for class members in the RGV and El Paso Sectors, and data collection and

                                                   3                              JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 6 of 8 Page ID #:31346



     1   disclosure. The parties agree that the goal of reaching joint resolution of these
     2
         issues is best served by allowing time for continued discussions that are informed
     3
     4   by Dr. Wise’s observations and recommendations.

     5         Defendants represent that in May, RGV Sector apprehended 4,870 UACs and
     6
         33,933 family units, and El Paso Sector apprehended 3,256 UACs and 29,815
     7
     8   family units. By contrast, in June, RGV Sector apprehended 3,903 UACs and
     9   30,165 family units, and El Paso Sector apprehended 1,311 UACs and 13,508
    10
         family units. See https://www.cbp.gov/newsroom/stats/sw-border-migration/usbp-
    11
    12   sw-border-apprehensions (Southwest Border Family Unit Subject, Unaccompanied
    13   Alien Children, and Single Adult Apprehensions Fiscal Year 2019- by Month).
    14
         Defendants further represent that lower apprehension rates combined with increases
    15
    16   in capacity by HHS have allowed for reductions in the numbers of minors in
    17   custody and reduced times in custody for minors in the RGV and El Paso sectors.
    18
               In order to provide some assurances to Plaintiffs, the Monitor, and the Court,
    19
    20   while Dr. Wise’s evaluation is ongoing, Defendants also assert that they have
    21   provided to Plaintiffs and the Monitor—and will further provide—information
    22
         about the services that they are currently providing in the RGV and El Paso Border
    23
    24   Patrol Sectors that may serve to mitigate the challenges presented by the
    25   unprecedented recent influxes in those Sectors. Defendants commit that they will
    26
         promptly provide to the Monitor (and in some cases to Plaintiffs)—subject to any
    27
    28   necessary restrictions caused by the contracting process—contracts from the RGV

                                                    4                              JOINT STATUS REPORT
                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 7 of 8 Page ID #:31347



     1   and El Paso Sectors that evidence the current services available to class members in
     2
         these two sectors related to the conditions addressed in the Ex Parte Application.
     3
     4   Defendants further commit that they will assess whether there are any additional

     5   modifications that can be made to any of these contracts.
     6
               The parties agreed that the Special Monitor will continue to perform her
     7
     8   ongoing responsibilities throughout this period.
     9
    10                                   Respectfully submitted,
    11
    12   Dated: July 12, 2019             /s/Peter Schey
    13                                    Class Counsel for Plaintiffs
                                          CENTER FOR HUMAN RIGHTS &
    14                                    CONSTITUTIONAL LAW
    15                                    Peter A. Schey
                                          Carlos Holguín
    16                                    Laura N. Diamond
    17                                    Rachel Leach
    18
    19
                                          /s/ Sarah Fabian
    20                                   Counsel for Defendants
    21                                   U.S. DEPARTMENT OF JUSTICE
                                         Sarah B. Fabian
    22                                   Senior Litigation Counsel
    23                                   Office of Immigration Litigation
                                         District Court Section
    24
    25
         ///
    26
    27
    28

                                                  5                              JOINT STATUS REPORT
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 599 Filed 07/12/19 Page 8 of 8 Page ID #:31348



     1
                                     CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On July 12, 2019 I electronically filed the following document(s):
     9
         JOINT STATUS REPORT
    10
         with the United States District Court, Central District of California by using the
    11
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    12
         served by the CM/ECF system.
    13
    14                                                                /s/Peter Schey
                                                                      Attorney for Plaintiffs
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      6                              JOINT STATUS REPORT
                                                                                  CV 85-4544-DMG-AGRX
